Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2018

                                       No. 04-18-00546-CR

                                    Leslie Ann GONZALES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 561258
                     Honorable Susan Elizabeth Skinner, Judge Presiding


                                         ORDER

        The reporter’s record was originally due on September 11, 2018. On September 26, 2018,
the clerk of this court notified the court reporter, Kimberly Rice-Lobello, that she is the court
reporter responsible for timely filing the reporter’s record in this appeal and that the reporter’s
record is late. The clerk explained that if the reporter’s record has not been filed because (1) the
appellant has failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant is
not entitled to appeal without paying the fee, the court reporter must file a notification of late
record stating such fact within ten days. Otherwise, the court reporter must file the reporter’s
record within thirty days.

        The court reporter did not timely file a notification of late record, nor has she filed the
reporter’s record. We, therefore, ORDER Kimberly Rice-Lobello to file the reporter’s record no
later than December 3, 2018. If the reporter’s record is not received by such date, an order may
be issued directing Kimberly Rice-Lobello to appear and show cause why she should not be held
in contempt for failing to file the record.

       We also ORDER the Clerk of this Court to mail a copy of this order to the trial judge, the
Honorable Susan Skinner. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed.”).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court